Case: 17-10751      Document: 00514473497         Page: 1    Date Filed: 05/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-10751                            May 15, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER GAMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-35-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       After pleading guilty of conspiring to possess with intent to distribute a
controlled substance, Defendant-Appellant Christopher Gamez was sentenced
to 360 months of imprisonment, the bottom of the applicable guidelines range
of 360-480 months. Gamez contends that the district court erred by denying
his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2), based on
Amendment 782 to the Sentencing Guidelines.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10751    Document: 00514473497     Page: 2   Date Filed: 05/15/2018


                                 No. 17-10751

      We review de novo a district court’s determination whether a defendant
is eligible for a § 3582(c)(2) sentence reduction, and for abuse of discretion a
decision whether to reduce a sentence pursuant to § 3582(c)(2). United States
v. Doublin, 572 F.3d 235, 236-37 (5th Cir. 2009). In urging that the district
court miscalculated his guidelines range under Amendment 782, Gamez fails
to account for his receipt of a two-level increase as an organizer, leader,
manager, or supervisor of criminal activity. See U.S.S.G. § 3B1.1(c). Gamez’s
guidelines range was not, in fact, lowered by Amendment 782 for the reasons
stated by the district court. The district court thus did not err in holding that
Gamez is not eligible for a § 3582(c)(2) sentence reduction.       See U.S.S.G.
§ 1B1.10(a)(2)(B), p.s. & comment. (n.1(A)); Doublin, 572 F.3d at 237.
      AFFIRMED.




                                       2